Citation Nr: 1741875	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for mechanical low back pain with degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to an increased rating in excess of 10 percent for recurrent bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to August 2002 and from January 2006 to April 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to increased ratings in excess of 10 percent for both his service-connected DDD of the lumbar spine and recurrent bursitis of the right hip.

At the November 2016 Board hearing, the Veteran claimed that his back and hip conditions have worsened and that he has been seeing a chiropractor for treatment.  The Veteran, through his representative, submitted a written brief in May 2017 that asserts that a new examination for his DDD of the lumbar spine and recurrent bursitis of the right hip is warranted.  He was last afforded a VA examination for his back and hip conditions in February 2013, more than four years ago.

Based on the Veteran's assertions that his lumbar spine and right hip disabilities have worsened and the fact that the last VA examination regarding these disabilities was more than four years ago, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected DDD of the lumbar spine and recurrent bursitis of the right hip.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his back and hip conditions, particularly the chiropractor he mentioned at the November 2016 Board hearing.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

2. Schedule the Veteran for an appropriate VA examination to assess the current severity of his DDD of the lumbar spine.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner must test the range of motion of the Veteran's lumbar spine.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also note whether the lumbar spine disability results in incapacitating episodes, and indicate the total duration of any such episodes. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for an appropriate VA examination to assess the current severity of his recurrent bursitis of the right hip.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both the right and left hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




